Motion Granted and Order filed August 28, 2014




                                   In The

                   Fourteenth Court of Appeals
                                ____________

                           NO. 14-14-00306-CR
                           NO. 14-14-00307-CR
                           NO. 14-14-00308-CR
                           NO. 14-14-00309-CR
                           NO. 14-14-00310-CR
                                ____________

                     ERIC L. BAUMGART, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee


           On Appeal from County Criminal Court at Law No. 6
                           Harris County, Texas
  Trial Court Cause Nos. 1909495, 1909496, 1909497, 1909498, and 1909498

                                  ORDER

     On August 15, 2014, appellant filed a motion to consolidate these related
appeals. A clerk’s record and reporter’s record have been filed in each case.
Currently, appellant’s brief is due in each case on September 15, 2014. The
motion is GRANTED and we issue the following order:
      We order the appeals pending under our appellate case numbers 14-14-
00306-CR, 14-14-00307-CR, 14-14-00308-CR, 14-14-00309-CR, and 14-14-
00310-CR CONSOLIDATED. The existing filing deadlines in case number 14-
14-00306-CR will apply to all cases.



                                       PER CURIAM.